Exhibit 10

 

THE WILLIAM CARTER COMPANY

 

CARTER HOLDINGS, INC.

 

SECOND AMENDMENT

 

TO CREDIT AND GUARANTY AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of July 29, 2003 and is entered into by and among THE WILLIAM CARTER
COMPANY, a Massachusetts corporation (the “Company”), CARTER HOLDINGS, INC., a
Massachusetts corporation (“Holdings”), CERTAIN FINANCIAL INSTITUTIONS listed on
the signature pages hereto (the “Lenders”), GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Lead Arranger, Book Runner and Syndication Agent (“Syndication Agent”), FLEET
NATIONAL BANK (“Fleet”), as Administrative Agent (“Administrative Agent”) and,
for purposes of Section IV hereof, the CREDIT SUPPORT PARTIES listed on the
signature pages hereto, and is made with reference to that certain CREDIT AND
GUARANTY AGREEMENT dated as of August 15, 2001, as amended by that certain First
Amendment to Credit and Guaranty Agreement dated as of March 27, 2002 (the
“Credit Agreement”).

 

RECITALS

 

WHEREAS, Company has requested that certain Lenders provide additional new
Revolving Commitments in an aggregate amount not to exceed $20,000,000, the
proceeds of which shall be used for working capital and general corporate
purposes, including to be used by Holdings to make certain payments to its
stockholders and optionholders;

 

WHEREAS, Company desires to borrow from certain Lenders a new Tranche C Term
Loan, the proceeds of which shall be used to prepay the Tranche B Term Loans to
the full extent thereof;

 

WHEREAS, Holdings proposes consummating an initial public offering of common
stock of Holdings providing aggregate gross proceeds to Holdings of not less
than $75,000,000;

 

WHEREAS, prior to the consummation of the initial public offering (i) Holdings
has requested to reincorporate in the State of Delaware and to change its name
to “Carter’s, Inc.” and (ii) Company may reincorporate in the State of Delaware;
and

 

WHEREAS, Holdings and Company have requested that Requisite Lenders agree to
make amendments to certain provisions of the Credit Agreement in order to
effectuate the

 

1

--------------------------------------------------------------------------------


 

new Revolving Commitments, the issuance of the new Tranche C Term Loans,
payments to stockholders and optionholders of Holdings, initial public offering,
reincorporation and change of name contemplated herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I.     AMENDMENTS TO CREDIT AGREEMENT

 

1.1          Amendments to Section 1: Definitions.

 

A.     Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions of “Holdings IPO”, “Increased Amount Date”, “Joinder
Agreement”, “New Revolving Commitments”, “New Revolving Loans”, “Second
Amendment”, “Second Amendment Effective Date” and “Second Amendment Transaction
Costs” in the proper alphabetical order:

 

“Holdings IPO” means an initial public offering of common stock of Holdings.

 

“Increased Amount Date” as defined in Section 2.25.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit K.

 

“New Revolving Commitments” as defined in Section 2.25.

 

“New Revolving Loan Lender” as defined in Section 2.25.

 

“New Revolving Loans” as defined in Section 2.25.

 

“Second Amendment” means that certain Second Amendment to Credit and Guaranty
Agreement dated as of July 29, 2003 among Company, Holdings, Syndication Agent,
Administrative Agent, Collateral Agent and the financial institutions and the
Credit Support Parties listed on the signature pages thereto.

 

“Second Amendment Effective Date” means the date of satisfaction of all of the
conditions set forth in Section II of the Second Amendment.

 

“Second Amendment Transaction Costs” means (i) the fees, costs and expenses
payable by Holdings, Company or any of Company’s Subsidiaries in connection with
the Second Amendment and the transactions contemplated by the Second Amendment;
(ii) the fees, costs and expenses payable by Holdings, Company

 

2

--------------------------------------------------------------------------------


 

or any of Company’s Subsidiaries in connection with the Holdings IPO; (iii) any
prepayment premium with respect to the repayment of Senior Subordinated Notes
pursuant to Section 6.5(h); (iv) the write-off of debt issuance costs with
respect to the repayment of Senior Subordinated Notes pursuant to Section 6.5(h)
in an amount not to exceed $2,500,000; and (v) payments made with respect to the
Management Agreement pursuant to Section 6.15(ii).

 

“Tranche C Term Loan” means a Tranche C Term Loan made by a Lender to Company
pursuant to Section 2.1(c).

 

“Tranche C Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche C Term Loan and “Tranche C Term Loan Commitments” means
such commitments of all Lenders in the aggregate.  The amount of each Lender’s
Tranche C Term Loan Commitment, if any, is set forth on such Lender’s signature
page to the Second Amendment or in the applicable Assignment Agreement, subject
to any adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Tranche C Term Loan Commitments as of the Second
Amendment Effective Date is $118,004,965.

 

“Tranche C Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche C Term Loans
of such Lender; provided, at any time prior to the making of the Tranche C Term
Loans, the Tranche C Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche C Term Loan Commitment.

 

“Tranche C Term Loan Maturity Date” means the earlier of (i) the seventh
anniversary of the Closing Date and (ii) the date that all Tranche C Term Loans
shall become due and payable in full hereunder, whether by acceleration or
otherwise.

 

“Tranche C Term Loan Note” means a promissory note in the form of Exhibit B-4,
as it may be amended, supplemented or otherwise modified from time to time.

 

B.     Section 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Applicable Margin”, “Class”, “Commitment”, “Consolidated
Adjusted EBITDA”, “Consolidated Excess Cash Flow”, “Interest Period”, “Letter of
Credit Sublimit”, “Loan”, “Management Agreement”, “Note”, “Pro Rata Share”,
“Requisite Class Lenders”, “Requisite Lenders”, “Revolving Commitment”,
“Revolving Loan” and “Type of Loan” in their entirety and replacing them with:

 

“Applicable Margin” means (i) a percentage, per annum, determined by reference
to the Leverage Ratio in effect from time to time as set forth below:

 

3

--------------------------------------------------------------------------------


 

 

Leverage Ratio

 

Applicable Margin for
Tranche C Term Loans

 

Applicable Margin for
Revolving Loans

 

> 4.25:1.00

 

2.75%

 

3.00%

 

<  4.25:1.00
 > 3.75:1.00

 

2.75%

 

2.75%

 

< 3.75:1.00
 > 3.25:1.00

 

2.50%

 

2.50%

 

< 3.25:1.00
 > 2.75:1.00

 

2.50%

 

2.25%

 

< 2.75:1.00

 

2.25%

 

2.00%

 

 

and (ii) with respect to Swing Line Loans, Tranche C Term Loans and Revolving
Loans that are Base Rate Loans, an amount equal to (a) the Applicable Margin for
Eurodollar Rate Loans as set forth above, as applicable, minus (b) 1.00% per
annum.  No change in the Applicable Margin shall be effective until three
Business Days after the date on which Administrative Agent shall have received
the applicable financial statements and a Compliance Certificate pursuant to
Section 5.1(d) calculating the Leverage Ratio.  At any time Company has not
submitted to Administrative Agent the applicable information as and when
required under Section 5.1(d), the Applicable Margin shall be determined as if
the Leverage Ratio were in excess of 4.25:1.00.  Within one Business Day of
receipt of the applicable information under Section 5.1(d), Administrative Agent
shall give each Lender telefacsimile or telephonic notice (confirmed in writing)
of the Applicable Margin in effect from such date.

 

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche C Term Loan Exposure, and (b) Lenders having
Revolving Exposure (including Swing Line Lender), and (ii) with respect to
Loans, each of the following classes of Loans: (a) Tranche C Term Loans, and (b)
Revolving Loans (including Swing Line Loans).

 

“Commitment” means any Revolving Commitment or Tranche C Term Loan Commitment.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Interest Expense, (c) provisions for taxes (including
any taxes actually paid) based on income, (d) total depreciation expense, (e)
total

 

4

--------------------------------------------------------------------------------


 

amortization expense, (f) other non-Cash items reducing Consolidated Net Income
(including any such non-Cash items resulting from purchase accounting but
excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period) and (g) to the extent
deducted in calculating Consolidated Net Income, Transaction Costs, Second
Amendment Transaction Costs and non-recurring or unusual costs incurred in the
relevant period; provided that the aggregate amount of such non-recurring or
unusual costs included in this clause (g) incurred during the term of this
Agreement shall not exceed $2,000,000, minus (ii) other non-Cash items
increasing Consolidated Net Income for such period (excluding any such non-Cash
item to the extent it represents an accrual of revenue or the reversal of a
reserve, in each case in the ordinary course of business for potential Cash
items in any prior period).

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) voluntary and scheduled repayments of Consolidated Total Debt
(excluding repayments of Revolving Loans or Swing Line Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments), (b) Consolidated Capital Expenditures and Permitted Acquisitions
(net of any proceeds of any related financings with respect to such expenditures
or Permitted Acquisitions), (c) Consolidated Cash Interest Expense, (d)
provisions for current taxes based on income of Holdings and its Subsidiaries
and payable in Cash or taxes paid with respect to such period and (e) to the
extent included in clause (g) of the definition of Consolidated Adjusted EBITDA
for such period, Cash Second Amendment Transaction Costs, and non-recurring or
unusual costs incurred and paid in Cash during the relevant period.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by Company in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clauses (c) and (d), of this definition, end on the
last Business Day of a calendar month; (c) no Interest Period with respect to
any portion of any Tranche C Term Loans shall extend beyond the

 

5

--------------------------------------------------------------------------------


 

Tranche C Term Loan Maturity Date; and (d) no Interest Period with respect to
any portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.

 

“Letter of Credit Sublimit” means the lesser of (i) $40,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

 

“Loan” means a Tranche C Term Loan, a Revolving Loan or a Swing Line Loan.

 

“Management Agreement” means that certain Management Agreement between Company
and Berkshire, dated as of August 15, 2001 as such agreement may thereafter be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted under Section 6.15.

 

“Note” means a Tranche C Term Note, a Revolving Note or a Swing Line Note.

 

“Pro Rata Share” means (i)  with respect to all payments, computations and other
matters relating to the Tranche C Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche C Term Loan Exposure of that Lender by
(b) the aggregate Tranche C Term Loan Exposure of all Lenders; and (ii) with
respect to all payments, computations and other matters relating to the
Revolving Commitment or Revolving Loans of any Lender or participations
purchased therein by any Lender or any participations in any Swing Line Loans
purchased by any Lender, the percentage obtained by dividing (a) the Revolving
Exposure of that Lender by (b) the aggregate Revolving Exposure of all Lenders. 
For all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Tranche C
Term Loan Exposure, and the Revolving Exposure of that Lender, by (B) an amount
equal to the sum of the aggregate Tranche C Term Loan Exposure, and the
aggregate Revolving Exposure of all Lenders.

 

“Requisite Class Lenders” means, as at any date of determination, (i) for the
Class of Lenders having Tranche C Term Loan Exposure, Lenders holding more than
50% of the aggregate Tranche C Term Loan Exposure of all Lenders; and (ii) for
the Class of Lenders having Revolving Exposure, Lenders having or holding more
than 50% of the aggregate Revolving Exposure of all Lenders.

 

“Requisite Lenders” means one or more Lenders having or holding Tranche C Term
Loan Exposure and/or Revolving Exposure and representing more than 50% of the
sum of (i) the aggregate Tranche C Term Loan Exposure of all Lenders and (ii)
the aggregate Revolving Exposure of all Lenders.

 

6

--------------------------------------------------------------------------------


 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.   The amount of each Lender’s Revolving
Commitment, if any, is set forth on such Lender’s signature page to this
Agreement, or in the applicable Assignment Agreement or Joinder Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.

 

“Revolving Loan” means a Loan made by a Lender to Company pursuant to Section
2.2(a), 2.22 and/or 2.25.

 

“Type of Loan” means (i) with respect to either Tranche C Term Loans or
Revolving Loans, a Base Rate Loan or a Eurodollar Rate Loan, and (ii) with
respect to Swing Line Loans, a Base Rate Loan.

 

1.2                               Amendments to Section 2.

 

A.     Section 2.1 of the Credit Agreement is hereby amended by adding a new
subsection (c) and (d) at the conclusion thereof as follows:

 

“(c)                            Tranche C Term Loan Commitments.  Subject to the
terms and conditions hereof, each Lender severally agrees to make, on the Second
Amendment Effective Date, a Tranche C Term Loan to Company in an amount equal to
such Lender’s Tranche C Term Loan Commitment.  Company may make only one
borrowing under the Tranche C Term Loan Commitment which shall be on the Second
Amendment Effective Date.  Any amount borrowed under this Section 2.1(c) and
subsequently repaid or prepaid may not be reborrowed.  Subject to Sections
2.13(a) and 2.14, all amounts owed hereunder with respect to the Tranche C Term
Loans shall be paid in full no later than the Tranche C Term Loan Maturity
Date.  Each Lender’s Tranche C Term Loan Commitment shall terminate immediately
and without further action on the Second Amendment Effective Date after giving
effect to the funding of such Lender’s Tranche C Term Loan Commitment on such
date.

 

(d)                                 Borrowing Mechanics for Tranche C Term
Loans.

 

(i)                                     Company shall deliver to Administrative
Agent a fully executed and delivered Second Amendment Effective Date Certificate
(which shall be deemed to be a Funding Notice with respect to the Tranche C Term
Loans for all purposes hereof) no later than three days prior to the Second
Amendment Effective Date.  Promptly upon receipt by Administrative Agent of such
certificate, Administrative Agent shall notify each Lender by telefacsimile or
telephone (promptly confirmed by telefacsimile) of the proposed borrowing.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  Each Lender shall make its Tranche C Term
Loan available to Administrative Agent not later than 12:00 p.m. (New York City
time) on the Second Amendment Effective Date, by wire transfer of same day funds
in Dollars, at Administrative Agent’s Principal Office.  Upon satisfaction or
waiver of the conditions precedent specified herein, Administrative Agent shall
make the proceeds of the Tranche C Term Loans available to Company on the Second
Amendment Effective Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Loans received by Administrative Agent from Lenders
to be credited to the account of Company at Administrative Agent’s Principal
Office or to such other account as may be designated in writing to
Administrative Agent by Company.”

 

B.     Section 2.5 of the Credit Agreement is hereby amended by deleting Section
2.5(a) in its entirety and replacing it with the following:

 

“(a)   Pro Rata Shares.  All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective
applicable Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Tranche C Term Loan Commitment or any Revolving
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.”

 

C.     Section 2.5 of the Credit Agreement is hereby further amended by deleting
the last sentence of Section 2.5(b) and replacing it with the following:

 

“Nothing in this Section 2.5(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Tranche C Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Company may have against
any Lender as a result of any default by such Lender hereunder.”

 

D.     Section 2.6 of the Credit Agreement is hereby amended by deleting Section
2.6 in its entirety and replacing it with the following:

 

“2.6.                      Use of Proceeds.  The proceeds of the Tranche C Term
Loans shall be applied by Company to prepay all outstanding Tranche B Term Loans
on the Second Amendment Effective Date.  The proceeds of any Revolving Loans,
Swing Line Loans and Letters of Credit made after the Closing Date shall be
applied by Company for working capital and general corporate purposes of
Holdings and its Subsidiaries, including Permitted Acquisitions and certain
payments made to stockholders and optionholders in accordance with Section
6.5(g).  No portion of the proceeds of any Credit Extension shall be used in any
manner that causes or might

 

8

--------------------------------------------------------------------------------


 

cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation implementing Regulation T,
Regulation U or Regulation X or to violate the Exchange Act.”

 

E.     Section 2.7(c) of the Credit Agreement is hereby amended by adding the
following sentence at the conclusion thereof:

 

“If so requested by any Lender by written notice to Company (with a copy to
Administrative Agent) at least two Business Days prior to the Second Amendment
Effective Date, or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the Second
Amendment Effective Date (or, if such notice is delivered after the Second
Amendment Effective Date, promptly after Company’s receipt of such notice) a
Note or Notes to evidence such Lender’s Tranche C Term Loan.”

 

F.     Section 2.8(a) of the Credit Agreement is hereby amended by deleting
Section 2.8(a)(iii) in its entirety and replacing it with the following:

 

“(iii)        in the case of Tranche C Term Loans:

 

(1)                                  if a Base Rate Loan, at the Base Rate,
plus, the Applicable Margin; or

 

(2)                                  if a Eurodollar Rate Loan, at the Adjusted
Eurodollar Rate, plus, the Applicable Margin.”

 

G.     Section 2.9(a)(i) of the Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

 

“(i)  to convert at any time all or any part of any Tranche C Term Loan or
Revolving Loan equal to $500,000 and integral multiples of $100,000 in excess of
that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Company shall pay all
amounts due under Section 2.18 in connection with any such conversion; or”

 

H.     Section 2.12 of the Credit Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

 

9

--------------------------------------------------------------------------------


 

“2.12  Scheduled Payments/Commitment Reductions.

 

(a)                                  Scheduled Installments.  The principal
amounts of the Tranche C Term Loans shall be repaid in consecutive quarterly
installments (each, an “Installment”) in the aggregate amounts set forth below
on the last day of each Fiscal Quarter (each, an “Installment Date”), commencing
September 30, 2003:

 

Fiscal Quarter

 

Tranche C Term Loan
Installments

 

September 30, 2003

 

$

295,012.4125

 

December 31, 2003

 

$

295,012.4125

 

March 31, 2004

 

$

295,012.4125

 

June 30, 2004

 

$

295,012.4125

 

September 30, 2004

 

$

295,012.4125

 

December 31, 2004

 

$

295,012.4125

 

March 31, 2005

 

$

295,012.4125

 

June 30, 2005

 

$

295,012.4125

 

September 30, 2005

 

$

295,012.4125

 

December 31, 2005

 

$

295,012.4125

 

March 31, 2006

 

$

295,012.4125

 

June 30, 2006

 

$

295,012.4125

 

September 30, 2006

 

$

295,012.4125

 

December 31, 2006

 

$

295,012.4125

 

March 31, 2007

 

$

295,012.4125

 

June 30, 2007

 

$

295,012.4125

 

September 30, 2007

 

$

295,012.4125

 

December 31, 2007

 

$

28,247,438.50

 

March 31, 2008

 

$

28,247,438.50

 

June 30, 2008

 

$

28,247,438.50

 

September 30, 2008

 

$

28,247,438.50

 

 

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Tranche C Term
Loans, in accordance with Sections 2.13, 2.14 and 2.15 as applicable; and
(y) the Tranche C Term Loans, together with all other amounts owed hereunder
with respect

 

10

--------------------------------------------------------------------------------


 

thereto, shall, in any event, be paid in full no later than the Tranche C Term
Loan Maturity Date.”

 

I.     Section 2.13(a) of the Credit Agreement is hereby amended by deleting the
last paragraph thereof and replacing it with the following:

 

“in each case given to Administrative Agent or Swing Line Lender, as the case
may be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent (and
Administrative Agent will promptly transmit such telephonic or original notice
for Tranche C Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone (promptly confirmed by telefacsimile) to each Lender)
or Swing Line Lender, as the case may be.  Upon the giving of any such notice,
the principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein.”

 

J.     Section 2.14 of the Credit Agreement is hereby amended by adding a new
sentence at the conclusion of Section 2.14(c) as follows:

 

“Notwithstanding anything to the contrary herein, any net Cash proceeds received
by Holdings in connection with the Holdings IPO may be used (i) to repay up to
$61,250,000 of the outstanding principal amount of the Senior Subordinated Notes
plus any prepayment premium and accrued interest in connection therewith and
(ii) to prepay any fees and expenses payable under the Management Agreement
pursuant to Section 6.5(e) and Section 6.15 hereof (such amount in (i) and (ii),
the “IPO Payments”); provided, that 50% of any net Cash proceeds in excess of
the IPO Payments shall be used to prepay the Loans in accordance with Section
2.15(b).”

 

K.     Section 2.14 of the Credit Agreement is hereby further amended by
deleting Section 2.14(e) in its entirety and replacing it with the following:

 

“ (e)                         Consolidated Excess Cash Flow.  In the event that
there shall be Consolidated Excess Cash Flow for any Fiscal Year (commencing
with Fiscal Year 2003), Company shall, no later than ninety (90) days after the
end of such Fiscal Year, prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.15(b) in an aggregate amount
equal to 75% of such Consolidated Excess Cash Flow; provided, during any period
in which the Leverage Ratio (determined for any such period by reference to the
most recent Compliance Certificate delivered pursuant to Section 5.1(d)
calculating the Leverage Ratio) shall be 3.00:1.00 or less, Company shall only
be required to make the prepayments and/or reductions otherwise required hereby
in an amount equal to 50% of such Consolidated Excess Cash Flow. 
Notwithstanding any of the foregoing to the

 

11

--------------------------------------------------------------------------------


 

contrary, immediately following the completion of the Holdings IPO, the
percentages set forth above shall be reduced from 75% to 50% and 50% to 25%,
respectively.”

 

L.     Section 2.15 of the Credit Agreement is hereby amended by deleting
Section 2.15(a) and replacing it with the following:

 

“(a)                            Application of Voluntary Prepayments by Type of
Loans.  Any prepayment of any Loan pursuant to Section 2.13(a) shall be applied
as specified by Company in the applicable notice of prepayment; provided, in the
event Company fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows:

 

first, to repay outstanding Swing Line Loans to the full extent thereof;

 

second, to repay outstanding Revolving Loans to the full extent thereof; and

 

third, to repay the Tranche C Term Loans on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof).

 

Any prepayment of any Tranche C Term Loan pursuant to Section 2.13(a) shall be
further applied on an pro rata basis to reduce the scheduled remaining
Installments of principal on such Tranche C Term Loan.”

 

M.     Section 2.15 of the Credit Agreement is hereby further amended by
deleting Section 2.15(b) and replacing it with the following:

 

“(b)                           Application of Mandatory Prepayments by Type of
Loans.  Any amount required to be paid pursuant to Sections 2.14(a) through
2.14(e) shall be applied as follows:

 

first, to prepay Tranche C Term Loans on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof) and shall be further
applied on a pro rata basis to the remaining scheduled Installment of principal
of the Tranche C Term Loans;

 

second, to prepay the Swing Line Loans to the full extent thereof and to
permanently reduce the Revolving Commitments by the amount of such prepayment;

 

third, to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;

 

12

--------------------------------------------------------------------------------


 

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit and to further permanently reduce the Revolving Loan Commitments by
the amount of such prepayment;

 

fifth, to cash collateralize Letters of Credit an a manner reasonably acceptable
to the Administrative Agent and to further permanently reduce the Revolving Loan
Commitments by the amount of such cash collateralization; and

 

sixth, to further permanently reduce the Revolving Commitments to the full
extent thereof.”

 

N.     Section 2 of the Credit Agreement is hereby further amended by adding a
new Section 2.25 at the conclusion thereof as follows:

 

“Section 2.25.     New Revolving Commitments.

 

Company may by written notice to Administrative Agent and Syndication Agent
elect to request prior to the Revolving Commitment Termination Date, an increase
to the existing Revolving Loan Commitments (any such increase, the “New
Revolving Commitments”), by an aggregate amount not in excess of $20,000,000 and
not less than $2,500,000 individually.  Such notice shall specify (A) the date
(an “Increased Amount Date”) on which Company proposes that the New Revolving
Commitments shall be effective, which shall be a date not less than one Business
Day after the date on which such notice is delivered to Administrative Agent and
Syndication Agent and (B) the identity of each Lender or other Person that is an
Eligible Assignee (each, a “New Revolving Loan Lender”) to whom Company proposes
any portion of such New Revolving Commitments be allocated and the amounts of
such allocations; provided that any Lender approached to provide all or a
portion of such New Revolving Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Commitment.  Such New Revolving
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Default or Event of Default shall exist on the Increased Amount Date
before or after giving effect to such New Revolving Commitments; (2)  Holdings
and its Subsidiaries shall be in pro forma compliance with each of the covenants
set forth in Section 6.8 as of the last day of the most recently ended Fiscal
Quarter after giving effect to such New Revolving Commitments; (3) the New
Revolving Commitments shall be effected pursuant to one or more Joinder
Agreements executed and delivered by Company, Syndication Agent and
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 2.20(c); (4) Company
shall make any payments required pursuant to Section 2.18(c) in connection with
such New Revolving Commitments; and (5) Company

 

13

--------------------------------------------------------------------------------


 

shall deliver or cause to be delivered any legal opinions or other documents
reasonably requested by Administrative Agent in connection with any such
transaction.

 

On each Increased Amount Date on which the New Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Revolving Loan Lenders shall assign to each of the New Revolving
Loan Lenders, and each of the New Revolving Loan Lenders shall purchase from
each of the Revolving Loan Lenders, at the principal amount thereof (together
with accrued interest), such interests in the Revolving Loans outstanding on
such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans will be held
by existing Revolving Loan Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such New Revolving Commitments to the Revolving Loan Commitments,
(b) each New Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (a “New Revolving Loan”) shall be
deemed, for all purposes, a Revolving Loan and (c) each New Revolving Loan
Lender shall become a Lender with respect to such New Revolving Commitment and
all matters relating thereto.

 

Administrative Agent shall notify Lenders promptly upon receipt of Company’s
notice of each Increased Amount Date and in respect thereof (y) the New
Revolving Commitments and the New Revolving Loan Lenders, and (z) the respective
interests in such Revolving Loan Lender’s Revolving Loans, in each case subject
to the assignments contemplated by this Section 2.25.  The terms and provisions
of New Revolving Loans shall be identical to the Revolving Loans.”

 

1.3          Amendments to Section 5.

 

A.     Section 5.12 of the Credit Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

 

“5.12  Interest Rate Protection.  Company shall maintain, or caused to be
maintained, in effect one or more Hedge Agreements for a term of not less than
three years from the Closing Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent and Syndication Agent, which Hedge
Agreements shall effectively limit the Unadjusted Eurodollar Rate Component of
the interest costs to Company with respect to an aggregate notional principal
amount of not less than 25% of the aggregate principal amount of the Tranche C
Term Loans outstanding from time to time (based on the assumption that such
notional principal amount was a Eurodollar Rate Loan with an Interest Period of
three months) at a rate and on terms satisfactory to the Syndication Agent.”

 

14

--------------------------------------------------------------------------------


 

1.4          Amendments to Section 6.

 

A.     Section 6.5 of the Credit Agreement is hereby amended by deleting the
“and” at the end of clause (e), deleting the “.” at the end of clause (f), and
inserting the following clauses (g), (h) and (i) at the end thereof:

 

“(g)                           Holdings and Company may make Restricted Junior
Payments to stockholders and optionholders of Holdings in an amount not to
exceed $27,450,000; (h) on or prior to the date three months following the
consummation of the Holdings IPO, Holdings and its Subsidiaries may use the net
Cash proceeds of the Holdings IPO to make Restricted Junior Payments in respect
of any repurchase, redemption or repayment of up to $61,250,000 of the
outstanding principal amount of Senior Subordinated Notes (plus any prepayment
premium and accrued interest in connection therewith); and (i) Holdings and its
Subsidiaries may make Restricted Junior Payments in respect of any repurchase,
redemption or repayment of the Senior Subordinated Notes; provided, that (x) at
the time of such Restricted Junior Payment and immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing and (y) the
amount of such Restricted Junior Payments made pursuant to this clause (i) shall
not exceed $15,000,000 in the aggregate.”

 

B.     Section 6.9 of the Credit Agreement is hereby amended by deleting the
“and” at the end of clause (d), deleting the “.” and inserting an “; and” at the
end of clause (e) and adding the following clause (f) at the end thereof:

 

“(f) Each of Company and Holdings may change the state of its incorporation from
the Commonwealth of Massachusetts to the State of Delaware (including through a
merger into a newly formed wholly-owned Subsidiary); provided, that prior to any
such reincorporation, Collateral Agent shall have received evidence satisfactory
to Collateral Agent of the compliance of Company and Holdings, as the case may
be, with all covenants under the Pledge and Security Agreement and other
Collateral Documents (including, without limitation, the delivery of information
requested by the Collateral Agent in connection with the filing of new UCC
financing statements).”

 

C.     Section 6.12 of the Credit Agreement is hereby amended by deleting
Section 6.12 in its entirety and replacing it with the following:

 

“No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 10% or more of any class of Capital Stock of
Holdings or any of its Subsidiaries or with any Affiliate of Holdings or of any
such holder, on terms that are less favorable to Holdings or that Subsidiary, as
the case may be, than those that might be obtained at the time from a Person who
is not such a holder or Affiliate; provided, the

 

15

--------------------------------------------------------------------------------


 

foregoing restriction shall not apply to (a) any transaction between Company and
any Guarantor Subsidiary; (b) reasonable and customary fees paid to members of
the board of directors (or similar governing body) of Holdings and its
Subsidiaries; (c) fees payable under the Management Agreement; (d) compensation
arrangements for officers and other employees of Holdings and its Subsidiaries
entered into in the ordinary course of business; (e) Indebtedness to members of
management in connection with management stock repurchases permitted under
Section 6.1(m); (f) transactions described in Schedule 6.12 and (g) payments
made by Holdings and Company to stockholders and optionholders of Holdings in an
amount not to exceed $27,450,000.”

 

D.     Section 6.14 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

 

“Notwithstanding any of the foregoing, Holdings may (i) change the state of  its
incorporation from the Commonwealth of Massachusetts to the State of Delaware
and may change its name from Carter Holdings, Inc. to “Carter’s, Inc.”;
provided, prior to any such reincorporation or name change, Collateral Agent
shall have received evidence satisfactory to Collateral Agent of the compliance
of Holdings with all covenants under the Pledge and Security Agreement and other
Collateral Documents (including, without limitation, the delivery of information
requested by the Collateral Agent in connection with the filing of new UCC
financing statements) and (ii) consummate the Holdings IPO and enter into
related agreements in connection therewith.”

 

E.     Section 6.15 of the Credit Agreement is hereby amended by adding the
following at the end thereof:

 

“; provided, that Company may amend the Management Agreement to provide for (i)
the payment of an amount not to exceed $1,100,000 in satisfaction of all fees
and expenses payable thereunder that are accrued and unpaid prior to the date of
such payment and (ii) upon the consummation of the Holdings IPO, a one-time
payment of an amount not to exceed $3,600,000 in satisfaction of all other fees
and expenses payable thereunder.”

 

1.5                               Amendments to Section 10.

 

A.     Section 10.5(c) is hereby amended by deleting the “or” at the end of
clause (v), deleting the “.” and inserting an “; or” at the end of clause (vi)
and adding the following clause (vii) at the end thereof:

 

“(vii) increase any Tranche C Term Loan Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided, no
amendment, modification or waiver of any condition precedent, covenant, Default
or

 

16

--------------------------------------------------------------------------------


 

Event of Default shall constitute an increase in any Tranche C Term Loan
Commitment of any Lender;”

 

B.     Section 10.6(c)(ii) is hereby amended by adding the following proviso at
the conclusion thereof as follows:

 

“; provided, further, each such assignment pursuant to this Section 10.6(c)(ii)
shall be in an aggregate amount of not less than $1,000,000 (or such lesser
amount as may be agreed to by Company and Administrative Agent or as shall
constitute the aggregate amount of the Tranche C Term Loans of the assigning
Lender) with respect to the assignment of the Tranche C Term Loans.”

 

C.     Section 10.17 of the Credit Agreement is hereby amended by adding the
following paragraph at the conclusion thereof as follows:

 

“Notwithstanding anything to the contrary set forth herein, each party (and each
of their respective employees, representatives or other agents) may disclose to
any and all persons, without limitations of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure.  However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws.  For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.”

 

1.6          Amendments to Exhibits.

 

The Exhibits to the Credit Agreement are hereby amended by adding a new Exhibit
B-4 and a new Exhibit K in substantially the form of Exhibit B and Exhibit C to
the Second Amendment.

 

SECTION II.     CONDITIONS TO EFFECTIVENESS

 

Section I of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent:

 

A.     Execution.  Credit Parties, Requisite Lenders and each Lender with a
Tranche C Term Loan Commitment shall have executed this Amendment.

 

17

--------------------------------------------------------------------------------


 

B.     Representations and Warranties.  As of the date hereof, the
representations and warranties contained herein and in the other Credit
Documents shall be true, correct and complete in all material respects on and as
of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true, correct and complete in all material respects on and as of
such earlier date.

 

C.     No Default.  As of the date hereof, no event shall have occurred and be
continuing that would constitute an Event of Default or a Default.

 

D.     Second Amendment Effective Date Certificate.  Company shall have
delivered to Administrative Agent an originally executed Second Amendment
Effective Date Certificate in the form of Exhibit A to this Amendment, together
with all attachments thereto (which shall be deemed to be a Funding Notice with
respect to the Tranche C Term Loans for all purposes hereof).

 

E.     Necessary Consents.  Each Credit Party shall have obtained all material
consents necessary or advisable in connection with the execution and delivery of
this Amendment.

 

F.     Collateral.  Collateral Agent shall have received evidence satisfactory
to Collateral Agent of the compliance of the Company and Holdings, as the case
may be, with all covenants under the Pledge and Security Agreement and other
Collateral Documents (including, without limitation, the delivery of information
requested by the Collateral Agent in connection with the filing of new UCC
financing statements in connection with Company and Holdings, as the case may
be, reincorporating in the State of Delaware and Holdings changing its name from
Carter Holdings, Inc. to “Carter’s, Inc.” in accordance with subsections I 1.3C
and I 1.3D of this Amendment).

 

G.     Legal Opinion.  Syndication Agent and Administrative Agent shall have
received a reasonably satisfactory legal opinion from Ropes & Gray LLP in form
and substance reasonably satisfactory to the Syndication Agent and Collateral
Agent.

 

H.     Amendment Fees.  Administrative Agent shall have received, for
distribution to all Lenders executing this Amendment on or prior to July 29,
2003, an amendment fee equal to 0.05% of such Lender’s outstanding Tranche B
Term Loans and Revolving Commitments immediately prior to the Second Amendment
Effective Date (without giving effect to the New Revolving Commitments
contemplated hereby).

 

I.     Other Fees.  Administrative Agent shall have received all other fees and
other amounts due and payable on or prior to the Second Amendment Effective
Date, including reimbursement or other payment of all costs and expenses
required to be reimbursed or paid by Company or Holdings, as the case may be,
hereunder or under any other Credit Document.

 

18

--------------------------------------------------------------------------------


 

J.     Other Documents.  Administrative Agent and Lenders shall have received
such other documents, information or agreements regarding Credit Parties as
Administrative Agent or Syndication Agent may reasonably request.

 

Upon the effectiveness of this Second Amendment pursuant to the conditions set
forth in this Section II and the funding of Tranche C Term Loans on the Second
Amendment Effective Date, all outstanding amounts under the Tranche B Term Loans
shall be paid and satisfied in full and if the Company so requests, each Lender
who has previously received a Tranche B Term Loan Note shall deliver such Note
to the Company for cancellation.

 

SECTION III.     REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct in all material respects:

 

A.     Corporate Power and Authority.  Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Credit Documents.

 

B.     Authorization of Agreements.  The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party.

 

C.     No Conflict.  The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Holdings, Company or any Credit Party or (B) any applicable order of any
court or any rule, regulation or order of any Governmental Authority, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any Material Contract of the applicable
Credit Party, where any such conflict, violation, breach or default referred to
in clause (i) or (ii) of this Section III C., individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreement, result in or require the creation or
imposition of any Lien upon any of the properties or assets of each Credit Party
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent on behalf of Lenders), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Material Contract of each Credit Party, except for such approvals or consents
which will be obtained on or before the Second Amendment

 

19

--------------------------------------------------------------------------------


 

Effective Date and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.

 

D.     Governmental Consents.  No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by Company and Holdings of the Amended
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.

 

E.     Binding Obligation.  This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

F.     Incorporation of Representations and Warranties From Credit Agreement. 
The representations and warranties contained in Section 4 of the Amended
Agreement are and will be true and correct in all material respects on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

 

G.     Absence of Default.  No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.

 

SECTION IV.     ACKNOWLEDGMENT AND CONSENT

 

Each Domestic Subsidiary and Holdings are referred to herein as a “Credit
Support Party” and collectively as the “Credit Support Parties”, and the Credit
Documents to which they are a party are collectively referred to herein as the
“Credit Support Documents”.

 

Each Credit Support Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment.  Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Credit Support Documents the payment

 

20

--------------------------------------------------------------------------------


 

and performance of all “Obligations” under each of the Credit Support Documents
to which is a party (in each case as such terms are defined in the applicable
Credit Support Document).

 

Each Credit Support Party acknowledges and agrees that any of the Credit Support
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment.  Each Credit Support Party represents and
warrants that all representations and warranties contained in the Amended
Agreement and the Credit Support Documents to which it is a party or otherwise
bound are true and correct in all material respects on and as of the Second
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

 

Each Credit Support Party acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Credit Support
Party is not required by the terms of the Credit Agreement or any other Credit
Support Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Credit Support Document shall be deemed to require the
consent of such Credit Support Party to any future amendments to the Credit
Agreement.

 

SECTION V.     MISCELLANEOUS

 

A.     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(i)     On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

 

(ii)     Except as specifically amended by this Amendment, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.

 

(iii)     The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of any Agent or Lender under,
the Credit Agreement or any of the other Credit Documents.

 

21

--------------------------------------------------------------------------------


 

B.     Headings.  Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

C.     Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

D.     Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

[Remainder of page intentionally left blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

COMPANY:

THE WILLIAM CARTER COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael D. Casey

 

 

 

 

Name: Michael D. Casey

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

HOLDINGS:

CARTER HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael D. Casey

 

 

 

 

Name: Michael D. Casey

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

CREDIT SUPPORT PARTIES:

CARTER’S DE SAN PEDRO, INC.

 

(for purposes of Section 4)

 

 

 

 

 

 

 

 

By:

/s/ David A. Brown

 

 

 

 

Name: David A. Brown

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

CARTER’S IMAGINATION, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ David A. Brown

 

 

 

 

Name: David A. Brown

 

 

 

Title: Vice President

 

 

S-1

--------------------------------------------------------------------------------


 

 

 

SYNDICATION AGENT
AND A TRANCHE C
TERM LOAN LENDER:

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

By:

 

 

 

Authorized Signatory

 

 

 

Tranche C Term Loan Commitment:

 

 

 

$

 

 

 

S-2

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

FLEET NATIONAL BANK

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

S-3

--------------------------------------------------------------------------------


 

LENDER:

[INSTITUTION]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT A TO

SECOND AMENDMENT TO

CREDIT AND GUARANTY AGREEMENT

 

SECOND AMENDMENT EFFECTIVE DATE CERTIFICATE

 

THE UNDERSIGNED COMPANY HEREBY CERTIFIES AS FOLLOWS:

 

1.             Reference is made to the Credit and Guaranty Agreement, dated as
of  August 15, 2001 as amended through the date hereof (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among THE WILLIAM CARTER COMPANY, a Massachusetts corporation
(“Company”), CARTER HOLDINGS, INC., a Massachusetts corporation (“Holdings”),
CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors, the Lenders party thereto from
time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Lead Arranger, Book Runner
and as Syndication Agent, FLEET NATIONAL BANK, as Administrative Agent and
Collateral Agent and BNP PARIBAS, as Documentation Agent.

 

2.             Pursuant to Section 2.1(d) of the Credit Agreement, Company
requests that Lenders make the following Loans to Company on the date hereof:

 

Tranche C Term Loans:

 

$

118,004,965

 

 

 

 

 

Eurodollar Rate Loans, with an Initial Interest Period of                
Month(s)

 

 

 

 

3.             We have reviewed the terms and conditions of Section II of the
Second Amendment and the definitions and provisions contained in the Credit
Agreement (as amended by the Second Amendment) relating thereto, and in our
opinion we have made, or have caused to be made under our supervision, such
examination or investigation as is necessary to enable us to express an informed
opinion as to the matters referred to herein.

 

4.             Based upon or review and examination described in paragraph (2)
above, we certify, on behalf of Holdings and Company, that as of the date
hereof:

 

(a)                                  after giving effect to the Second
Amendment, the representations and warranties contained in each of the Credit
Documents are true and correct in all material respects on and as of the Second
Amendment Effective Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such

 

A-1

--------------------------------------------------------------------------------


 

representations and warranties are true and correct in all material respects on
and as of such earlier date;

 

(b)                                 after giving effect to the Second Amendment,
no event has occurred and is continuing that would constitute an Event of
Default or a Default.

 

5.             Each Credit Party has requested Ropes & Gray LLP to deliver to
Agents and Lenders on the Second Amendment Effective Date written opinions in
form and substance reasonably satisfactory to the Agents.

 

[Remainder of page intentionally left blank]

 

A-2

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered as of July 29, 2003.

 

 

THE WILLIAM CARTER COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CARTER HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B TO

SECOND AMENDMENT TO

CREDIT AND GUARANTY AGREEMENT

 

Exhibit B-4 To Credit Agreement

 

TRANCHE C TERM LOAN NOTE

 

$[1][     ,     ,     ]

 

 

[2] [mm/dd/yy]

 

New York, New York

 

FOR VALUE RECEIVED, THE WILLIAM CARTER COMPANY, a Massachusetts corporation
(“Company”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [1][DOLLARS] ($[1][     ,     ,     ]) in the
installments referred to below.

 

Company also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of August 15, 2001 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Company, CARTER HOLDINGS, INC., a Massachusetts corporation
(“Holdings”), CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors, the Lenders party
thereto from time to time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Lead Arranger,
Book Runner, and as Syndication Agent, FLEET NATIONAL BANK, as Administrative
Agent and as Collateral Agent, and BNP PARIBAS, as Documentation Agent.

 

Company shall make principal payments on this Note as set forth in Section 2.12
of the Credit Agreement.

 

This Note is one of the “Tranche C Term Loan Notes” in the aggregate principal
amount of $118,004,965 and is issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loan evidenced hereby
was made and is to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such

 

--------------------------------------------------------------------------------

[1]           Lender’s Tranche C  Term Loan Commitment

 

[2]           Date of Issuance

 

B-1

--------------------------------------------------------------------------------


 

purpose in accordance with the terms of the Credit Agreement.  Unless and until
an Assignment Agreement effecting the assignment or transfer of the obligations
evidenced hereby shall have been accepted by Administrative Agent and recorded
in the Register, Company, each Agent and Lenders shall be entitled to deem and
treat Payee as the owner and holder of this Note and the obligations evidenced
hereby.  Payee hereby agrees, by its acceptance hereof, that before disposing of
this Note or any part hereof it will make a notation hereon of all principal
payments previously made hereunder and of the date to which interest hereon has
been paid; provided, the failure to make a notation of any payment made on this
Note shall not limit or otherwise affect the obligations of Company hereunder
with respect to payments of principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Company, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Company promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note.  Company and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

 

By:

 

 

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C TO

SECOND AMENDMENT TO

CREDIT AND GUARANTY AGREEMENT

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of                         , 2003 (this
“Agreement”), by and among [NEW LENDERS] (each a “Lender” and collectively the
“Lenders”), THE WILLIAM CARTER COMPANY, a Massachusetts corporation (“Company”),
CARTER HOLDINGS, INC., a Massachusetts corporation (“Holdings”), CERTAIN
SUBSIDIARIES OF COMPANY, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Lead Arranger, Book Runner and as
Syndication Agent and FLEET NATIONAL BANK, as Administrative Agent and
Collateral Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the CREDIT AND GUARANTY AGREEMENT, dated as
of August 15, 2001 (as it may be amended, restated,  supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among the Lenders party thereto from time to time, GSCP, as Lead Arranger and
Syndication Agent, Fleet, as Administrative Agent and Collateral agent, and BNP
Paribas, as Documentation Agent; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, Company 
may increase the existing Revolving Commitments by entering into one or more
Joinder Agreements with the New Revolving Loan Lenders, as applicable.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

 

Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes Administrative Agent and Collateral Agent to take
such action as agent on its behalf and to exercise such

 

K-1

--------------------------------------------------------------------------------


 

powers under the Credit Agreement and the other Credit Documents as are
delegated to Administrative Agent and Collateral Agent, as the case may be, by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

Each Lender hereby agrees to make its Commitment on the following terms and
conditions:

 

1.             New Lenders.  Each New Revolving Loan Lender acknowledges and
agrees that upon its execution of this Agreement that such New Revolving Loan
Lender shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Credit Documents, and shall be subject to and bound by
the terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.

 

2.             Credit Agreement Governs.  Except as set forth in this Agreement,
New Revolving Loans shall otherwise be subject to the provisions of the Credit
Agreement and the other Credit Documents.

 

3.             Holdings and Company’s Certifications.  By its execution of this
Agreement, the undersigned officer, to the best of his or her knowledge, and
Holdings and Company hereby certify that:

 

i.              The representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects on and as of such
earlier date;

 

ii.             No event has occurred and is continuing that would constitute a
Default or an Event of Default; and

 

iii.            Company has performed in all material respects all agreements
and satisfied all conditions which the Credit Agreement provides shall be
performed or satisfied by it on or before the date hereof.

 

4.             Company Covenants.  By its execution of this Agreement, Company
hereby covenants that:

 

i.              Company shall make any payments required pursuant to Section
2.18(c) of the Credit Agreement in connection with the New Revolving
Commitments;

 

K-2

--------------------------------------------------------------------------------


 

ii.             Company shall deliver or cause to be delivered a legal opinion
from Ropes and Gray LLP and other documents reasonably requested by
Administrative Agent in connection with this Agreement; and

 

iii.            Set forth on the attached Officers’ Certificate are the
calculations (in reasonable detail) demonstrating compliance with the financial
tests described in Section 6.8 of the Credit Agreement.

 

5.             Eligible Assignee.  By its execution of this Agreement, each New
Revolving Loan Lender represents and warrants that it is an Eligible Assignee.

 

6.             Notice.  For purposes of the Credit Agreement, the initial notice
address of each New Revolving Loan Lender shall be as set forth below its
signature below.

 

7.             Non-US Lenders.  For each New Revolving Loan Lender that is a
Non-US Lender, delivered herewith to Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such New Revolving Loan Lender may be required to deliver
to Administrative Agent pursuant to subsection 2.20(c) of the Credit Agreement.

 

8.             Recordation of the New Loans.  Upon execution and delivery
hereof, Administrative Agent will record the New Revolving Loans made by New
Revolving Loan Lenders in the Register.

 

9.             Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

10.           Entire Agreement.  This Agreement, the Credit Agreement and  the
other Credit Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

11.           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

12.           Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be

 

K-3

--------------------------------------------------------------------------------


 

unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

13.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

 

K-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of
[                       ,            ].

 

 

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

 

 

 

THE WILLIAM CARTER COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

CARTER HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

K-5

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

 

 

as Syndication Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

FLEET NATIONAL BANK

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

K-6

--------------------------------------------------------------------------------


 

SCHEDULE A

TO JOINDER AGREEMENT

 

 

Name of Lender

 

New Revolving Commitment

 

[                                   ]

 

$                            

 

 

 

 

 

 

 

Total: $                         

 

 

K-7

--------------------------------------------------------------------------------